EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The following changes to the drawings have been approved by the examiner:
Label drawing Figure 3, “PRIOR ART.”

In order to avoid abandonment of the application, applicant must make these drawing changes.

The examiner spoke with Applicant’s attorney, Mr. Herman R. Heflin III, on November 3, 2021 to discuss the examiner’s amendment above.  The attorney indicated that he would have to consult with the client.  This amendment is necessary because drawing Figure 3 is described as prior art in the specification on page 4 at line 1.

Examiner’s Comment
A drawing correction is newly-added to the record, as set forth above in sections 2 through 4.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowable over the prior art of record for the reasons set forth in the remarks of August 31, 2021, which remarks have also overcome the rejection of the claims under 35 USC 103 and 35 USC 112(b), as set forth in the office action of June 3, 2021.  The remarks are taken as being persuasive in their entirety.
The text of independent claim 1 is as follows:
“1. (Previously Presented) A harmonic reflector circuit comprising: an antenna connected to a non-linear circuit via a matching circuit; wherein the harmonic reflector circuit is configured to receive a signal at a receive frequency (fRX), and configured to re-transmit the received signal at a transmit frequency (fTX); wherein the transmit frequency is a multiple of the receive frequency; and wherein the receive frequency (fRX) is in an interval from a first frequency to a second frequency, where: the first frequency is at least 800 MHz; the second frequency is at least 34 MHz higher than the first frequency; and the received signal is re-transmitted at the transmit frequency (fTX) with an output power (Pout) of at least 70% of a maximum available output power (Pmax).”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  In addition, particular attention is drawn to Applicant’s remarks of August 31, 2021 in the first sentence of the 
In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648